DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
the tread portion has a plurality of circumferential grooves continuously extending in the circumferential direction of the tire, and
the total cross-sectional area of the plurality of circumferential grooves is 10% or more and 30% or less of the cross-sectional area of the tread portion; the tread portion has a plurality of lateral grooves extending in the tire axial direction, and the total volume of the plurality of lateral grooves is 2.0% or more and 5.0% or less of the volume of the tread portion; at least two of the belt layers are provided, and the average distance D (mm) between the belt layers in the tread portion is 0.6 mm or less, in at least one set of the belt layers adjacent to each other in the radial direction of the tire; the tread portion has a circumferential groove extending continuously in the tire circumferential direction, and the ratio (L80/L0) of the groove width L80 at a depth of 80% of the maximum depth of the circumferential groove to the groove width Lo of the circumferential groove on the contact surface of the tread portion is 0.3 or more and 0.7 or less; the tire cross-sectional width Wt (mm) is less than 200 mm 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites the limitation “the maximum load capacity of the tire WL(kg)”. However, no measuring standard/method is given which makes the claim vague as to what a maximum load capacity entail. For instance, is it a maximum capacity under static conditions or dynamic conditions? Is it the maximum load allowed such that the tire can still be used safely on a vehicle or is it the maximum load capacity that the tire can withstand until it "bursts" or until it is permanently damaged?
Claims 2-11 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al.  (JP 2001-270307 A), as evidenced by Tire Rack Specifications (https://www.tirerack.com/tires/Spec.jsp?tireMake=Vredestein&tireModel=Quatrac+5&partnum=67TR3QT5&vehicleSearch=false&fromCompare1=yes).
Regarding claim 1, Miyazaki discloses a pneumatic tire 1 including the use of a tread portion 2 and a belt layer 7. The tread is disposed radially outward of the belt. The belt layer includes the use monofilament reinforcing cords arranged at between 25 – 100 cords per 5 cm – (corresponds to the claimed 50 lines/5 cm or more of the monofilaments are arranged in the tire width direction in the tire radial cross section of the belt layer), see [0018].
Miyazaki does not explicitly disclose use of the claimed formula. However, the claimed formula offers a very broad range such that at any given tire size, one would find a tire model which fits the formula.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Miyazaki’s tire in the claimed manner since: Miyazaki does not limit its inventive tire to a specific size and offers by example a tire size of 165/70R13. And in this instance, for a size of 165/70R13, Vredestein offers a model Quatrac 5 whose max load 963lbs ≈ 437kg – (construed as maximum load capacity WL(kg)) and tire weight is 13lbs ≈ 5.9kg – (construed as weight of the tire WT(kg)). It being readily seen that 5.9kg/437kg ≈ 0.0135 which meets the claimed formula of (WT/WL) ≤ 0.0140. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 2, Miyazaki further discloses the cord diameter is preferably about 0.25 to 0.70 mm – (corresponds to the claimed outer diameter of the cord made of the monofilaments is 0.1 mm or more and 0.5 mm or less). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 7, Miyazaki further discloses the belt layers 7 are provided at least two 7a, 7b, and the angle formed by the belt layers in the tread portion in the tire circumferential direction is 15 – 70° - (meets the claimed 60° or less), in at least one set of the belt layers adjacent to each other in the radial direction of the tire, see [0016]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al.  (JP 2001-270307 A), as evidenced by Tire Rack Specifications (https://www.tirerack.com/tires/Spec.jsp?tireMake=Vredestein&tireModel=Quatrac+5&partnum=67TR3QT5&vehicleSearch=false&fromCompare1=yes). as applied to claim 1 above, and further in view of KR 10-2185353, hereinafter “353”, in view of Maruoka (US 2006/0048874 A1).
Regarding claim 3, Miyazaki does not explicitly disclose the claimed tan δ formula. However, it is very well known in the art to form tire treads having specified complex elastic modulus values to influence tire characteristics such as wear resistance and steering stability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Miyazaki’s tire to have the claimed complex elastic modulus E* formula since: 353 discloses an inventive rubber compound suitable for tire treads, see page 38 ¶ 2. The rubber compound has properties measured at -60°C to 70°C, in torsion mode – (construed as deformation mode), at frequency 10Hz, with static strain 3% - (construed as initial strain), and with dynamic strain 0.25%. As to the difference between the claimed initial strain of 5% and the prior art 3%: The applicant has not provided any comparable data showing a beneficial difference between measuring an initial strain at 5% over measuring at 3%. Furthermore, a fair reading of 353 reasonably suggests one would choose to measure at the claimed 5% and at a temperature of 30°C in its recitation of “By changing the strain to measure Tan δ. The higher the low temperature 0°C Tan δ, the better the braking performance, the lower the high temperature 60°C Tan δ, the lower the hysteresis loss and the lower the rolling resistance (fuel economy) is excellent”, see page 41 last ¶ - page 42 first ¶. 
Moreover, Maruoka discloses a tread portion (cap rubber) being measured under substantially the same conditions as 353. Where the cap rubber has a desirable complex elastic modulus E* of 5.0 to 7.0 MPa. This offering the benefit of compromising between wearability and steering stability of the tread, see [0020], [0045] – [0046]. It being understood, the entire tread composition regardless of where it is measured (distance T (mm) from the outermost surface of the tread portion to the outermost surface of the belt layer) would have the same complex elastic modulus reading. Therefor, a reasonable distance T of 10 mm and complex elastic modulus of 6.0 MPa, gives E* x T ≈ 60 N/mm.
Claims 4-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al.  (JP 2001-270307 A), as evidenced by Tire Rack Specifications (https://www.tirerack.com/tires/Spec.jsp?tireMake=Vredestein&tireModel=Quatrac+5&partnum=67TR3QT5&vehicleSearch=false&fromCompare1=yes). as applied to claim 1 above, and further in view of Tomida et al. (US 2018/0111422 A1), in the alternative, in view of Hamamura et al. (JP 6800435 B1).
Regarding claims 4-5, While Miyazaki discloses the use of grooves, see figure 1 it does not explicitly disclose details thereof. However, it is very well known in the art to form tire treads having specified groove values to influence tire characteristics such as drainage performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Miyazaki’s tire to have the claimed circumferential groove ratio since: Tomida discloses a tire having circumferential grooves 20 extending continuously in the tire circumferential direction C (extending linearly along the tire circumferential direction as for the example of FIG. 1), the negative ratio in the footprint (a ratio (%) of a footprint area of a groove part with respect to a footprint area of the tread 10) being 15% to 25%. This being beneficial for improved steering stability, see [0042] – [0043]. And as the prior art discloses a negative ratio of the grooves other than the circumferential grooves 20 (i.e. the lateral grooves and tire widthwise direction sipes) with respect of the footprint area of the tread 10 being 7% to 11%; and that by setting the volume of the central region 11 to a large value (60% of the total tread footprint), it is possible to increase the land portion rigidity, and to thereby obtain more excellent steering stability, see [0042] – [0053]. One would readily envision forming Miyazaki’s tread pattern to have a plurality of lateral grooves extending in the tire axial direction, with a total volume of the plurality of lateral grooves be 2.0% or more and 5.0% or less of the volume of the tread portion. And doing so would ensure sufficient drainage performance while maintaining sufficient land portion rigidity being advantageous for steering stability.
Moreover, Hamamura discloses a tread pattern with a plurality of circumferential grooves, and the total cross-sectional area of the plurality of circumferential grooves is 10 to 30% of the cross-sectional area of the tread portion; and a plurality of lateral grooves extending in the tire axial direction, and the total volume of the plurality of lateral grooves is 2.0 to 5.0% of the volume of the tread portion. As a result, the movement of the tread portion can be suppressed, uneven wear of the tread portion during high-speed running can be suppressed, and durability can be sufficiently improved, see page 38 ¶2, ¶4. 
Regarding claims 8-9, modified Miyazaki further discloses the tread portion has a circumferential groove extending continuously in the tire circumferential direction, and the ratio (L80 /L0) of the groove width L80 at a depth of 80% of the maximum depth of the circumferential groove to the groove width L0 of the circumferential groove on the contact surface of the tread portion is 0.3 or more and 0.7 or less, see Hamamura page 37 last paragraph; and the tire cross-sectional width Wt (mm) is less than 200 mm, see Hamamura page 35 claim 19.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al.  (JP 2001-270307 A), as evidenced by Tire Rack Specifications (https://www.tirerack.com/tires/Spec.jsp?tireMake=Vredestein&tireModel=Quatrac+5&partnum=67TR3QT5&vehicleSearch=false&fromCompare1=yes). as applied to claim 1 above, and further in view of Ando et al. (JP 2004-9974 A).
Regarding claim 6, Miyazaki does not explicitly disclose the claimed interlayer distance. However, it is very well known in the art to form tire treads having specified interlayer rubber thicknesses to influence tire characteristics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Miyazaki’s tire to have the claimed average distance between belt layers since: Ando discloses providing a belt layer such that the rubber thickness between adjacent layers is in a range of 0.2 – 1.2 times the diameter of the reinforcing element. And by adopting this configuration, the occurrence of interlayer rubber cracks at the intersections of the reinforcing elements located at the respective reinforcing layers constituting the cross-reinforcing layer does not occur. Effective rubber crack growth at the end Can win, can be remarkably improve the durability of the tire, see [0016]. Therefore, for a reasonable monofilament diameter of 0.5 mm, 0.2 * 0.5 mm ≈ 0.1 mm which meets the claimed 0.6 mm or less. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tires Vote NPL (https://tiresvote.com/catalog/vredestein/quatrac-5/info/), discloses the Quatrac 5 tire was released in 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749